Citation Nr: 1218842	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  10-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for a psychiatric condition, to include schizophrenia.

2.	Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Psychologist



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  A February 2008 rating decision denied entitlement to a TDIU and an April 2010 rating decision denied entitlement to a psychiatric condition.  A psychologist testified on behalf of the Veteran at a Board video conference hearing in January 2012.  This transcript has been associated with the file.

The Board notes that a February 2008 rating decision denied entitlement to service connection for an eye condition, flat feet, and a lower back condition.  A statement of the case on these claims was issued in January 2010.  However, in a May 2010 statement the Veteran indicated that he was withdrawing the appeal of entitlement to service connection for an eye condition, flat feet, and a lower back condition.  As such, the only issues before the Board are listed above.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's psychiatric condition, schizophrenia, is related to his military service.


CONCLUSION OF LAW

A psychiatric condition, schizophrenia, may be presumed to have been incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a psychiatric condition, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service. This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. A recently issued definition of a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384 . See 71 Fed. Reg. 42,758 -60 (July 28, 2006). 

The Veteran is alleging that his psychiatric condition began in service and should be granted service connection.  For the reasons described below, the Board finds service connection is warranted.

Here, the Veteran's service treatment records are silent as to any treatment, diagnoses or complaints of a psychiatric condition.  Service medical records indicate that the Veteran was seen on multiple occasions with various health complaints.  See e.g., service treatment records from March 2000 noting Veteran had a sore throat, September 2000 for complaints of shin splints, and January 2001 noting complaints of shin splints.  However there is no evidence he complained of any psychiatric symptoms or was diagnosed with a psychiatric condition.  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The first post-service evidence of treatment or a diagnosis of a psychiatric condition comes from an April 2004 VA treatment record where the Veteran stated that he began hearing voices in his head in November 2003.  He also reported feeling paranoid, especially at work.  

A February 2005 VA treatment record noted the Veteran was first seen by a physician for his schizophrenia in November 2003.  The Veteran was hospitalized for his psychiatric condition at the VA Medical Center from June 16, 2005 to June 27, 2005.  In a June 21, 2005 VA treatment record the Veteran stated that he believed his psychiatric condition began in-service when he got into a fight with another soldier and then began hearing voices.  He reported that he did see a counselor at Womack Hospital in Fort Bragg.  At the January 2012 Board hearing the Veteran's representative indicated the Veteran had been treated at the Womack Hospital, but that these records could not be obtained.  A June 26, 2005 VA treatment record noted the Veteran stated he started hearing voices in 2004, when he was in the military.  However, a June 27, 2005 treatment record noted the Veteran stated he began hearing voices in 2000 in the military, but the hallucinations worsened in October 2004.

The Veteran was given a mental status examination in February 2008.  At this examination the Veteran reported that he suffered from auditory hallucinations.  Ultimately he was diagnosed with schizoaffective disorder, depressed type, and impulse control disorder.  

A VA treatment note from August 2008 noted the Veteran suffered from schizophrenia, but that he was taking his medication as requested.  He was noted to suffer from multiple symptoms, including illogical thinking, recurrent obsessions, and paranoid thinking.

The Veteran was afforded a VA examination in October 2008.  At this examination the Veteran reported that he had no mental health treatment prior to joining the service.  He also indicated that he was not treated in service for a psychiatric condition.  The Veteran also referenced an incident at the hospital in Fort Bragg where he was accused of yelling at another soldier.  The Veteran reported getting frustrated while in-service due to various tasks he was assigned and the way he was spoken to.  The Veteran also noted that he was on medication to help with the voices he was hearing.  

The examiner noted that during the examination the Veteran was restless and that he became agitated when discussing his frustration with some people.  The Veteran also reported auditory and visual hallucinations.  Overall the Veteran was diagnosed with schizophrenia, paranoid type, and depressive disorder.  The examiner did not discuss the etiology of these conditions.

A VA treatment record from December 2008 indicated the Veteran was frustrated with waiting for his Social Security Administration and VA determinations.  The Veteran again reported auditory hallucinations at this appointment.  A VA treatment note from May 2009 noted the Veteran was not having problems taking his medication and did not mention hallucinations.

The Veteran's mother submitted a statement in February 2010.  She indicated that the Veteran changed after he returned from service.  She stated that after separation from service he was quiet and isolated.  He was also now sensitive about criticism and reports that he hears voices in his head.  The Veteran's mother stated that the Veteran told her he did not complain about his condition following service because he was battling the voices.

Dr. J.M. submitted a statement in April 2010 indicating that he had reviewed the Veteran's claims file and determined that the Veteran suffered from a psychiatric condition which began within a year of the Veteran's separation from service.  Dr. J.M. relied on the Veteran's VA treatment records and his mother's statement in coming to this conclusion.

At the Veteran's January 2012 Board hearing Dr. J.M. testified that he believed the Veteran suffered from schizophrenia, to a compensable degree in severity, which began within one year of the Veteran's discharge.  He testified that although the Veteran was not treated in-service, or within one year following service, it was common for those with psychiatric conditions to not seek help.  Dr. J.M. also testified that reviewing the Veteran's mother's statement helped him to come to the conclusion that the Veteran's psychiatric condition began in-service.

At the very least, the Board finds the evidence is in relative equipoise.  At the October 2008 VA examination the examiner did not provide an opinion as to the etiology of the Veteran's psychiatric conditions.  The Veteran's mother stated that the Veteran reported hearing voices after separation from service.  Dr. J.M. also testified at the January 2012 Board hearing that he believed the Veteran's psychiatric condition was related to service.  See also August 2010 statement from Dr. J.M. This conclusion was made following a review of the claims file. Furthermore, in a June 2005 VA treatment record the Veteran reported that he began hearing voices while in-service.  Numerous other records similarly establish the Veteran's consistent assertions that he heard voices in service. The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for a psychiatric disorder, schizophrenia, is granted.


REMAND

A TDIU claim may be granted upon a showing that the Veteran is unable to obtain and maintain a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or occupational impairment caused by nonservice-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19.

Although the issue of entitlement to a TDIU was previously denied in a February 2008 RO rating decision based on the fact that the Veteran had no service-connected disabilities,  the Board notes that his circumstances have changed substantially in that he has now been granted service connection for a psychiatric condition.  As the record now reflects an increase in the Veteran's service-connected disabilities, the issue of a TDIU must be remanded to the Agency of Original Jurisdiction (AOJ) for adjudication.

Furthermore, the Board observes that in a December 2008 VA treatment record the Veteran reported that he was applying for benefits from the Social Security Administration (SSA).  However, there are no records from the SSA found in the claims file.  Therefore, a remand is required for the AOJ to request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).


Accordingly, the case is REMANDED for the following action:

1.	The AOJ should provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to a TDIU.

2.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

3.	After completing the above, the AOJ should then provide the Veteran with an examination to determine the effects of his service-connected disability on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disability alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience. 

All opinions provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why this is so.

4.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


